United States Securities and Exchange Commission Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report(Date of earliest event reported) March 24, 2008 ALSIUS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-51362 20-2620798 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 15770 Laguna Canyon Road, Suite 150, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (949) 453-0150 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Alsius Corporation (the "Company") is filing this report on Form 8-K to report the following events under the applicable subsections of Item 5.02 identified below: (b)Dr.
